Title: From George Washington to Major General Johann Kalb, 11 March 1780
From: Washington, George
To: Kalb, Johann


          
            Dear Sir
            Head Quarters Morris Town 11th March 1780
          
          I am favd with yours of this morning—I very much approve of your keeping up water Guards, which, if alert, will prevent any passage from the Island without discovery: But, still further to prevent a movement towards you without notice, I would wish you to engage the Militia Light Horse again, to remain in service untill we see what the present indications of the Enemy mean. A knowledge of the kind of Vessels which the enemy are said to have taken up, will, in some measure, lead to a determination upon the object which they may have in view. If of the larger kind—I should hardly suppose they meant them for the passage of the Sound. I would wish you to endeavour to ascertain this point.
          There were certain Signals established for alarming the Militia in case of a serious movement, but I fear they have of late been neglected and have got out of repair—Mr Caldwell can inform you better than

any person where the Signals were placed and of the methods fixed upon for communicating the Alarm to the Country. I must request you to apply to him for the necessary information upon the subject and to lose no time in having matters so arranged that we may upon the shortest notice call in the force of the Country—You are not to depend upon the Militia for doing this, but send parties to repair any of the signals which may want it—You will be pleased to communicate any intelligence which may reach you as speedily as possible. I am &.
          
            P.S. Be pleased to inform me immediately of the situation in which you find the signals from Mr Caldwell’s report.
          
        